Merwin, J.
Two propositions are presented by the appellant: First, that the lot upon which the building denominated a “parsonage” stands is exempt from taxation under subdivision 3, § 4, tit. 1, c. 13, pt. 1, Bev. St., as amended by chapter 397, Laws 1883; second, that the assessment is void for not contain*863ing a description nor giving the quantity of land to be taxed. The first proposition is fully discussed by Mr. Justice Vann in the opinion delivered by him at special term upon malting the order appealed from. There is no occasion for any further discussion of the subject. We agree with him in his view that the parsonage was not exempt. The second proposition does not seem to have been raised at special term. It is not stated in the writ of, certiorari as a ground for relief, nor does it appear to have been raised before the assessors, although upon grievance day the relators appeared before them, and asked for relief on the other ground. It is, however, stated in the petition upon which the writ was granted. The assessment was against “Trustees First Congregational Church,” the property assessed was described “Parsonage,” and the valuation was entered “$1,600.” The description did not mislead the relators. Tallman v. White, 2 N. Y. 66. There was no doubt about the identity. Presumptively it was so much of the lotas was covered by the parsonage. It was understood to be a real-estate assessment; so alleged, in substance, in the petition. The absence of a statement of the quantity, if important under the charter of the village, (chapter 639, Laws 1868, as amended by chapter 257, Laws 1888, tit. 4, § 6,) is not a source of any injury to the relators. As said in People v. Parker, 45 Hun, 432, injury must be shown, or the alleged illegality will be unavailing under the act of 1880. Ho question is made about the valuation. We think there is nothing in the form of the assessment that presents here any good ground for disturbing the order. The order should be affirmed, with costs. All concur.